Exhibit 10.35

AMENDMENT TO CEC ENTERTAINMENT, INC.

FRANCHISE AGREEMENT

FOR THE STATE OF NEW YORK

The CEC Entertainment, Inc. Franchise Agreement between
                                         (“Franchisee” or “You”) and CEC
Entertainment, Inc. (“Franchisor”) dated                              (the
“Agreement”) shall be amended by the addition of the following language, which
shall be considered an integral part of the Agreement (the “Amendment”):

NEW YORK LAW MODIFICATIONS

1. The New York Department of Law requires that certain provisions contained in
franchise documents be amended to be consistent with New York law, including the
General Business Law, Article 33, Sections 680 through 695 (1989). To the extent
that the Agreement contains provisions that are inconsistent with the following,
such provisions are hereby amended:

 

  a. If the Agreement requires Franchisee to execute a release of claims or to
acknowledge facts that would negate or remove from judicial review any
statement, misrepresentation or action that would violate the General Business
Law, or any regulation, rule or order under the Law, such release shall exclude
claims arising under the New York General Business Law, Article 33, Section 680
through 695 and the regulations promulgated thereunder, and such acknowledgments
shall be void. It is the intent of this provision that non-waiver provisions of
Sections 687.4 and 687.5 of the General Business Law be satisfied.

 

  b. If the Agreement requires that it be governed by a state’s law, other than
the State of New York, the choice of law provision shall not be considered to
waive any rights conferred upon the Franchisee under the New York General
Business Law, Article 33, Sections 680 through 695.

2. Each provision of this Amendment shall be effective only to the extent that
the jurisdictional requirements of the New York General Business Law, with
respect to each such provision, are met independent of this Amendment. This
Amendment shall have no force or effect if such jurisdictional requirements are
not met.

3. As to any state law described in this Amendment that declares void or
unenforceable any provision contained in the Franchise Agreement, Franchisor
reserves the right to challenge the enforceability of the state law by, among
other things, bringing an appropriate legal action or by raising the claim in a
legal action or arbitration that you have initiated.

IN WITNESS WHEREOF, the parties hereto have fully executed, sealed and delivered
this Amendment to the Agreement on                             , 20    .

 

1



--------------------------------------------------------------------------------

FRANCHISOR:       FRANCHISEE: CEC Entertainment, Inc.  

 

By:  

 

        By:  

 

Name:  

 

        Name:  

 

Title:  

 

        Title:  

 

Witness:         Witness:

 

       

 

 

2